bh WwW WN

oO Oo ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

THE HONORABLE MARSHA J. PECHMAN

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
No. 2:21-cv-00067-MJP
ELENA ARYSHTAEVA,
_ STIPULATION AND ORDER OF
Plaintiff, DISMISSMAL
Vv.
TOMMY BAHAMA,
Defendant.

 

 

I. STIPULATION
Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), LCR 7(d)(1), and LCR 10(g), the parties, by
and through their undersigned counsel of record, stipulate, agree, and request and that all of the
claims and causes of action in the above captioned matter be dismissed with prejudice and without

attorney fees or costs to be awarded to any party.

 

 

Dated this day of May, 2021
JACKSON LEWIS P.C.
By: s/ Barry Alan Johnsrud By: _s/Elena Aryshtaeva
Barry Alan Johnsrud, WSBA #21952 Elena Aryshtaeva
Kira J. Johal, WSBA #53549 6502 26th Avenue
520 Pike Street, Suite 2300 Seattle, WA 98177
Seattle, WA 98101 aryshtawa@gmail.com

206-405-0404
Barry.Johnsrud@jacksonlewis.com
Kira.Johal@jacksonlewis.com

 

 

Attorneys for Defendant Plaintiff, Pro Se
STIPULATION AND ORDER FOR DISMISSAL - 1 Jackson Lewis P.C.
(Case No. 2:21 -cv-00067-BJR) 520 Pike Street, Suite 2300

Seattle, Washington 98101
(206) 405-0404

 
bk WW N

oO Oo AN DBD WS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Il. ORDER
Based upon the foregoing stipulation of the parties, IT IS SO ORDERED. The above-
captioned matter and all claims and causes of action are hereby DISMISSED WITH

PREJUDICE and without attorney fees or costs awarded to any party.

DATED this 3 day of

 

 

HON. MARSHA J. PECHMAN
UNITED STATES DISTRICT JUDGE

 

 

Presented By:
JACKSON LEWIS P.C.
By: s/ Barry Alan Johnsrud By: s/Elena Aryshtaeva
Barry Alan Johnsrud, WSBA #21952 Elena Aryshtaeva
Kira J. Johal, WSBA #53549 6502 26th Avenue
520 Pike Street, Suite 2300 Seattle, WA 98177
Seattle, WA 98101 aryshtawa@gmail.com

206-405-0404
Barry.Johnsrud(@jacksonlewis.com
Kira. Johal@jacksonlewis.com

Attorneys for Defendant Plaintiff, Pro Se
STIPULATION AND ORDER FOR DISMISSAL - 2 Jackson Lewis P.C.
(Case No. 2:21-cv-00067-BJR) 520 Pike Street, Suite 2300

Seattle, Washington 98101
(206) 405-0404

 
